DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention II directed to a method of manufacturing and Claims 11-20 in the response to restriction requirements filed 02/24/2021 is acknowledged.  Since the Applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse considering that the MPEP does not allow rejoining device claims when method claims are allowed.

Status of Claims
Claims 1-10 are withdrawn from consideration as being drawn to a nonelected invention.
Claims 11-20 are examined on merits herein. 

Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0010 and 0036 of the specification state that Fig. 3 is a cross-sectional view of a semiconductor device, which is not correct, since Fig. 3 is a 
Paragraphs 0011-0015 shall be clear to the fact that Figs. 4-8 represent different stages of the device manufacturing.
Paragraph 0034 refers to recess 128A, but the examiner found no element with such number. 
Paragraphs describing regions 102A and 102B refer to region 102A as to an active region and to region 102B as to an isolation region. Examiner suggests considering changing a name for region 102B, since, commonly, an isolation region consists of a dielectric material, while region 102B of the current application comprises multiple semiconductor regions. Please, consider identifying region 102B as “a non-transistor region”, “a separation region”, or as something similar.
Appropriate corrections/clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) 
In re Claim 11: Claim 11 recites (lines 1-2): “a semiconductor device comprising an active region and an isolation region”. Although, in view of the specification, the recitation is understandable, claims of the application shall be clear without looking into the specification. And “isolation region” is, in a common understanding, a region comprising dielectric materials, while “isolation region” of the current application comprises a stack of semiconductor layers, including doped semiconductor layers.
	Examiner suggests clarifying the claim language.
	For this Office Action, the above recitation was interpreted as: “a semiconductor device comprising a transistor region and a separation region”.
	In a similar manner, lines 5 and 6 of the claim were interpreted as well.
In re Claims 12-20: Claims 12-20 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103
In re Claim 11, Lee teaches a method of fabricating a semiconductor device comprising an active region, wherein the method comprises (Figs. 7A-7F): 
providing a substrate 110 having a group III-V body layer 130 (paragraph 0140), a group III-V barrier layer 140 (paragraph 0041), and a group III-V gate layer 160a (paragraph 0073) thereon; and 
patterning (paragraph 0075) the group III-V gate layer 160a to form a group III-V gate structure 160 in the active region.
Lee does not teach that the semiconductor device comprises an isolation region (e.g., “a separation region”, in accordance with the claim interpretation), and accordingly, does not teach that patterning the gate layer also creates a group III-V patterned structure in the isolation region.
Bramanti teaches a method of forming a semiconductor device, comprising (Figs. 1A-1B and 5A-5C) a gate structure 22 (paragraph 0029) in an active region and a pattern structure 26 (paragraph 0037) in a separation region, wherein the gate structure 22 and the patterned structure 26 (as an isolation electrode) are formed simultaneously (paragraph 0086) and are aligned with each other. 
Lee and Bramanti teach analogous art directed to a method of creating a HEMT, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device and method in view of the Bramanti device and method, since they are from the same field of endeavor, and Bramanti created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee’ device and method by forming an isolation electrode in a 
Since the Bramanti’ separation structure is formed simultaneously with the gate structure being aligned with the gate structure, it would have been obvious for one of ordinary skill in the art before filing the application to create in the Lee/Bramanti device (and using appropriate method steps) the separation structure from the III-V gate layer, allowing creating the III-V gate structure and the III-V separation structure aligned with each other, while not complicating the method by creating the separation structure from other layers and/or by different method steps.
In re Claim 12, Lee/Bramanti teaches the method of fabricating the semiconductor device of Claim 11 as cited above, wherein, as shown for Claim 11, the group III-V gate structure and the group III-V patterned structure are formed concurrently. 
In re Claim 13, Lee/Bramanti teaches the method of fabricating the semiconductor device of Claim 11 as cited above, and further comprising (Lee, Figs. 7C-7D, paragraphs 0075-0076): 
forming a patterned etch mask layer on the group III-V gate layer 160a; and
etching the group III-V gate layer 160a by using the patterned etch mask layer as an etch mask. 
Although Lee does not explicitly state that the etch mask is patterned, it would have been obvious for one of ordinary skill in the art that creating a gate structure 160 
In re Claim 14, Lee/Bramanti teaches the method of fabricating the semiconductor device according to Claim 13 as cited above, wherein the group III-V patterned structure is leveled/alogned with the group III-V gate structure.
Lee teaches the method, further comprising (Fig. 7E, paragraphs 0080-0081) depositing a passivation layer 176 on the group III-V gate structure. 
Since the group III-V patterned structure is leveled with the gate structure, it would have been obvious for one of ordinary skill in the art that the passivation layer 176 would be also deposited on the group III-V structure
In re Claim 15, Lee/Bramanti teaches the method of fabricating the semiconductor device according to Claim 14,  wherein a composition of the passivation layer comprises aluminum nitride, aluminum oxide or silicon nitride – Lee teaches silicon nitride for layer 176 (paragraph 0053).
In re Claim 17, Lee/Bramanti teaches the method of fabricating the semiconductor device according to Claim 14 as cited above, wherein the group III-V patterned structure (as a separation structure) is formed per Bramanti. 
Bramanti teaches (Fig. 1B) that a HEMT comprises source and drain electrodes 18/20 (paragraph 0029), wherein the source/drain electrodes and a gate are spaced apart from the separation structure 26 (to isolate it from other components).
Lee teaches that the method further comprising (Figs. 7E, 7F, paragraphs 0082-0086) forming a gate electrode 186 and at least two source/drain electrodes 182, 184 penetrating the passivation layer 176 respectively.

In re Claim 18, Lee/Bramanti teaches the method of fabricating the semiconductor device of Claim 11 as cited above, wherein, as is clear from Claim 1, a bottom surface of the group III-V gate structure is aligned with a bottom surface of the group III-V patterned structure.
In re Claim 19, Lee/Bramanti teaches the method of fabricating the semiconductor device according to Claim 11 as cited above, wherein a composition of the group III-V gate structure and a composition of the group III-V patterned structure are p-type GaN or p-type AlGaN (Lee, paragraph 0050).
In re Claim 20, Lee/Bramanti teaches the method of fabricating the semiconductor device according to Claim 11 as cited above, wherein (Lee, Fig. 1, paragraph 0043) an etch stop layer 150 is disposed on the substrate 110, and the etch stop layer 150 is disposed between the group III-V barrier layer 140 and the group III-V gate layer 160.

Allowable Subject Matter
Claim 16 contains an allowable subject matter in its limitation: “the etch mask layer is disposed between the passivation layer and the group III-V patterned structure”, since it is not taught by Lee and is not obvious for the Lee/Bramanti method.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/15/21